 In the Matter of AMERICAN FRANCE LINEet al.(EASTERN STEAMSHIPLINES, INC.)andINTERNATIONAL SEAMEN'S UNION -OF AMERICACase No. R-157CERTIFICATION OF REPRESENTATIVESDecember 3, 1937On July 16, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections 1 inthe above-entitled case.The Direction of Elections directed that elec-tions by secret ballot be conducted among the unlicensed personnelemployed in the deck, engine, and stewards' departments, exceptwireless and radio operators, chief electricians on electrically drivenships, and junior engineers who hold licenses, on the vessels operatedout of Atlantic and Gulf ports by 52 named companies, includingEastern Steamship Lines, Inc., New York City. By a SupplementalDecision and Direction of Elections,' issued September 17, 1937,similar elections were directed to be held in nine additional com-panies.Supplemental or amended decisions have also been issued inthis case on August 16, September 11, and November 10, 1937,3dealing with various matters which need not be set forth in detailhere.Pursuant to the Decisions and Directions of Elections, an electionby secret ballot has been conducted under the direction and super-vision of Elinore Morehouse Herrick, the Regional Director for theSecond Region (New York City) on the vessels operated out ofAtlantic and Gulf ports by Eastern Steamship Lines, Inc.On No-vember 22, 1937 the said Regional Director, acting pursuant toArticle III, Section 9 of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued and duly served uponthe parties an Intermediate Report on the election.No objectionsor exceptions to the Intermediate Report have been filed by any ofthe parties.13 N. L. R. B. 64*3 N. L R B 80a 3 N. L. R B 74 ; 3 N. L R B 76 ; and 4 N L R B. 112,respectively325 326NATIONAL LABOR RELATIONS BOARDAs to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote--------------------------------- 1,024Total number ballots counted-------------------------------- 1,010Total number votes in favor of International Seamen's UnionofAmerica, or its successor, affiliated with the AmericanFederation of Labor---------------------------------------541Total number of votes in favor of National Maritime UnionofAmerica, affiliatedwith the Committee for IndustrialOrganization-----------------------------------------------432Total number of votes in favor of neither organization---------16Total number of blank ballots--------------------------------7Total number of void ballots----------------------------------5Total number of challenged ballots----------------------------9By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that International Seamen's Union ofAmerica or its successor, affiliated with the American Federation ofLabor, has been selected by a majority of the unlicensed personnelemployed in the deck, engine, and stewards' departments, exceptwireless and radio operators, chief electricians on electrically drivenships, and junior engineers who hold licenses, on vessels operated outof Atlantic and Gulf ports by Eastern Steamship Lines, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the Act, International Seamen's Unionof America, or its successor, affiliated with the American Federationof Labor, is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.